            Case 1:20-cr-00258-BAH Document 3 Filed 11/20/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                          :   CRIMINAL CASE NO.
                                                  :
                                                  :   VIOLATIONS: 18 U.S.C. § 287
               v.                                 :   (False Claim)
                                                  :
OYETAYO FAGBENRO,                                 :
                                                  :
                       Defendant.                 :

                               STATEMENT OF THE OFFENSE
       Pursuant to Federal Rule of Criminal Procedure 11, the United States, by and through its

undersigned attorneys, and Oyetayo Fagbenro (“Fagbenro”), with the concurrence of his attorney,

Matthew Esworthy, stipulate and agree that the following facts fairly and accurately describe

Fagbenro’s conduct in the offense to which he is pleading guilty. These facts do not constitute all

of the facts known to the parties concerning the charged offense and related conduct. This

statement is being submitted to demonstrate that sufficient facts exist to establish that Fagbenro

committed the offense to which he is pleading guilty. Fagbenro knowingly, voluntarily, and

truthfully admits to the facts set forth below.

                                             BACKGROUND

Award of Three Grants to HUDA

       1.       In 2010, the United States Department of State (“DOS”), a department and agency

of the United States, awarded three grants for the construction of media centers at Afghan

universities (the “media center grants”) to HUDA Development Organization (“HUDA”), an

Afghan Non-Governmental Organization controlled by Fagbenro. The three grants were referred

to as Grant 146, 147 and 245. The three grants were numbered according to the DOS contracting

nomenclature as S-AF200-10-GR146 (“Grant 146”), S-AF200-10-GR147 (“Grant 147”), and S-
            Case 1:20-cr-00258-BAH Document 3 Filed 11/20/20 Page 2 of 5




AF200-10-GR245 (“Grant 245”). The initial value of Grants 146 and 147 was $1,703,750 and

$1,572,580 respectively. Grant 245 was for four locations but ultimately only involved one

location so the value fluctuated. The final aggregate value paid to HUDA for all three grants was

approximately $9,199,843.75.

       2.       On August 16, 2010, Grant 146 was awarded to HUDA with an initial value of

$1,703,750. The purpose of Grant 146 was construction of a media center in Herat, Afghanistan,

scheduled to begin July 15, 2010, and to conclude six months later. Thirteen subsequent

amendments to Grant 146 raised the total expenditure to $3,054,401. DOS closed out the grant on

September 10, 2014.

       3.       On August 16, 2010, Grant 147 was awarded to HUDA with an initial value of

$1,572,580. The purpose of Grant 147 was construction of a media center in Kabul, Afghanistan,

scheduled to begin July 15, 2010, and to conclude six months later. Twelve subsequent

amendments to Grant 147 raised the total expenditure to $2,709,494. DOS closed out the grant on

June 9, 2014.

       4.       On September 21, 2010, Grant 245 was awarded to HUDA with an initial value of

$8,374,239. The purpose of Grant 245 was construction of one media center in each of four

locations – Kandahar, Nangarhar, Balkh, and Khost, Afghanistan. On December 6, 2012, an

amendment to Grant 245 removed the construction of the media center in Khost. On August 6,

2013, an amendment to Grant 245 removed the construction of the media centers in Nangarhar

and Balkh and reduced the total expenditure to $4,462,643.39. One following amendment to Grant

245 raised the total expenditure to $4,815,207.49. DOS closed out the grant on August 31, 2015.

       5.       DOS awarded Grant 146, Grant 147, and Grant 245 to HUDA using DOS Form

DS-1909. Fagbenro signed each of those three forms on behalf of HUDA. Each contained the



                                               2
              Case 1:20-cr-00258-BAH Document 3 Filed 11/20/20 Page 3 of 5




following language: “by signing this agreement, the recipient assures that it will comply with the

terms and conditions of the award.” The terms and conditions of the grants put Fagbenro on notice

that he was prohibited from using any DOS funds for any purpose other than those called for in

the Grants. THE OFFENSE

       6.        Between approximately September 2010 and August 2012, DOS deposited

approximately $6,936,107.25 into Afghan bank accounts designated and controlled by Fagbenro.

Those funds were deposited pursuant to the grants and were to be used solely for the purposes of

the grants.

       7.        During the same period, Fagbenro sent $1.382 million from Afghan accounts

funded by DOS to persons he knew and/or entities he controlled in the US and other countries, all

outside of Afghanistan. The money Fagbenro sent outside Afghanistan included $378,000 to a

non-profit incorporated by Fagbenro in Oklahoma, $122,000 to a company in Maryland controlled

by friends ($20,000 of that amount was returned to Afghanistan for grant-related purposes),

$114,000 to his brother-in-law in Oklahoma, $58,000 to a friend living in Pakistan, $646,500 to

another company in Maryland Fagbenro controlled with a friend (about $587,000 of those funds

were used to purchase equipment actually used for the purposes of the grants) and smaller sums to

other friends and relatives. Of the total $1.382 million in DOS funds that Fagbenro sent out of

Afghanistan, about $775,000 was spent for Fagbenro’s purposes, not the purposes of the grants.

       8.        Following Fagbenro’s sending of DOS funds to persons and/or entities unconnected

to the purposes of the grants, he requested additional DOS funds to complete the work called for

in grants 146 and 147. Fagbenro signed and submitted to DOS State Department Form 270s for

each request of additional funds. In those Forms, Fagbenro falsely certified that he had properly

spent all the funds he previously had received for those two grants.



                                                 3
            Case 1:20-cr-00258-BAH Document 3 Filed 11/20/20 Page 4 of 5




       9.      On or about December 10, 2012, Fagbenro made and presented to DOS officials a

State Department Form 270 for Grant 146. In that State Department Form 270, Fagbenro falsely

certified that he had properly spent all the funds he had previously received for that grant and he

requested an additional $217,103.50.

       10.     Fagbenro was aware when he submitted the State Department Form 270 that he had

not spent all the funds entrusted to him for the grant purposes but had sent much of the money to

persons and/or entities unrelated to the grants. Fagbenro understood that these representations

were material to the State Department. Further, Fagbenro knew that the State Department Form

270 he submitted was false, fraudulent, and fictitious, and he intentionally submitted that form to

the State Department in order to obtain money from the United States.

       11.     At all times during the scheme to obtain DOS funds, Fagbenro acted knowingly,

willfully, and with the intent to defraud DOS.


                   19 day of November, 2020.
       Dated this ___

                                                   Respectfully submitted,

                                                     DANIEL KAHN
                                                     Acting Chief, Fraud Section
                                                     Criminal Division
                                                     United Sates Department of Justice


                                             By:        /s/James J. Gelber
                                                     James J. Gelber
                                                     VT Bar # 2775
                                                     (202) 616-1488
                                                     James.Gelber2@usdoj.gov
                                                     Trial Attorney, Fraud Section
                                                     Criminal Division
                                                     United States Department of Justice
                                                     1400 New York Avenue, NW
                                                     Bond Building, Fourth Floor
                                                     Washington, D.C. 20005


                                                 4
Case 1:20-cr-00258-BAH Document 3 Filed 11/20/20 Page 5 of 5
